Order, Supreme Court, New York County (Herman Cahn, J.), entered January 18, 1996, which granted defendants’ motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, with costs.
We agree with the motion court that although one or more of the plaintiffs reside in New York, the action otherwise has no substantial connection to this State, and should be dismissed on the ground of forum non conveniens. All of the defendants are citizens and residents of a foreign jurisdiction, most of the business dealings in connection with the subject agreement were conducted in London, the agreement itself was executed in London, the parties were to perform in London, the bulk of the witnesses and evidence that defendants would need to defend the action are located in London, the action is governed by English law, and England is an available alternative forum for the action. We would add that the English forum selection clause, which should be interpreted in accordance with English law (see, Reavis v Exxon Corp., 90 Misc 2d 980, 982-984), also warrants dismissal of the action (see, Continental Bank v Aeakos Compania Naviera, 1 WLR 588 [1994]). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.